Judgment unanimously reversed on the law and superior court information dismissed. Memorandum: As the People concede, the superior court information charging defendant with grand larceny, fourth degree, was jurisdictionally defective because it did not charge the offense for which defendant was held for the Grand Jury (see, People v Menchetti, 154 AD2d 886). (Appeal from judgment of Oswego County Court, Auser, J. — grand larceny, fourth degree.) Present — Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.